U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-51818 ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA F/K/A DISPATCH AUTO PARTS INC. (Exact name of small business issuer as specified in its charter) FLORIDA 20-4200300 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 391 Hua Yu Lane, Dong Xin Street Xi'an, Shaanxi Province, P.R.China (Address of principal executive offices) (8629) 8826-5109 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [x] Number of shares of common stock outstanding as of November 8, 2007: 30,662,114 Number of shares of preferred stock outstanding as of November 8, 2007: 100,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF CONSAOLIDATED FINANCIAL CONDITION AND CONSOLIDATED RESULTS OF OPERATION 19 ITEM 3. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 25 SIGNATURES 26 INDEX TO EXHIBITS 27 3 Table of Contents ITEM 1.CONSOLIDATEDFINANCIAL STATEMENTS ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2007 and June 30, 2007 5 Condensed Consolidated Statements of Operations And Comprehensive Income for the three months ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2007 and 2006 7 Condensed Consolidated Statements of Stockholders’ Equity for the three months ended September 30, 2007 8 Notes to Condensed Consolidated Financial Statements 9-18 4 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2007 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2007 June 30, 2007 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 2,682,974 $ 2,775,361 Billed accounts receivable, net 105,739 103,953 Unbilled accounts receivable 231,198 98,804 Amount due from a stockholder - 39,080 Income tax credit 6,706 - Other receivables and prepayments 1,050 2,100 Total current assets 3,027,667 3,019,298 Property, plant and equipment, net 452,775 470,960 TOTAL ASSETS $ 3,480,442 $ 3,490,258 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 400,213 $ 393,455 Income tax payable - 201,545 Amount due to a stockholder 24,433 - Other payables and accrued liabilities 48,732 79,724 Total current liabilities 473,378 674,724 MINORITY INTEREST 152,236 141,044 Stockholders’ equity: Preferred stock, $0.001 par value; 100,000 shares authorized; 100,000 shares issued and outstanding 100 100 Common stock, $0.001 par value; 100,000,000 shares authorized; 30,662,114 and 28,662,114 shares issued and outstanding as of September 30 and June 30, 2007 30,662 28,662 Additional paid-in capital 2,178,418 1,151,049 Deferred compensation (278,933 ) (236,250 ) Stock subscription receivable (765,000 ) - Accumulated other comprehensive income 204,199 168,372 Statutory reserve 155,661 155,661 Retained earnings 1,329,721 1,406,896 Total stockholders’ equity 2,854,828 2,674,490 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,480,442 $ 3,490,258 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended September 30, 2007 2006 REVENUES, NET $ 1,155,964 $ 419,231 COST OF REVENUE 761,817 289,078 GROSS PROFIT 394,147 130,153 OPERATING EXPENSES: Consulting and professional fees 226,612 - General and administrative 142,141 50,701 Total operating expenses 368,753 50,701 INCOME FROM OPERATIONS 25,394 79,452 OTHER INCOME: Interest income 37 50 INCOME BEFORE INCOME TAXES 25,431 79,502 Income tax expenses (91,414 ) (30,736 ) Minority interest (11,192 ) (3,136 ) NET (LOSS) INCOME $ (77,175 ) $ 45,630 Other comprehensive income: - Foreign currency translation gain 35,827 25,234 COMPREHENSIVE (LOSS) INCOME $ (41,348 ) $ 70,864 Net (loss) income per share – Basic and diluted (0.003 ) 0.002 Weighted average number of shares outstanding during the period – Basic and diluted $ 29,328,781 $ 28,662,114 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended September 30, 2007 2006 Cash flows from operating activities: Net (loss) income $ (77,175 ) $ 45,630 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation 26,051 23,644 Minority interest 11,192 3,136 Rent expense, non cash 6,349 5,275 Stock based compensation 215,337 - Changes in operating assets and liabilities: Billed accounts receivable - 122,925 Unbilled accounts receivable (129,584 ) - Income tax credit (6,649 ) - Other receivables and prepayments 1,050 - Receipt in advance - 78,413 Income tax payable (203,262 ) (91,848 ) Other payables and accrued liabilities (31,746 ) (19,014 ) Net cash (used in) provided by operating activities (188,437 ) 168,161 Cash flows from investing activities: Purchase of property, plant and equipment - (138,163 ) Net cash used in investing activities - (138,163 ) Cash flows from financing activities: Advance from a stockholder 49,585 1,363,931 Net cash provided by financing activities 49,585 1,363,931 Foreign currency translation adjustment 46,465 21,340 NET CHANGE IN CASH AND CASH EQUIVALENTS (92,387 ) 1,415,269 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 2,775,361 1,186,921 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 2,682,974 $ 2,602,190 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 301,325 $ 122,584 Cash paid for interest expenses $ - $ - See accompanying notes to condensed consolidated financial statements. 7 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Series “A” Preferred Stock Common stock No. of shares Amount No. of shares Amount Additional paid-in capital Deferred compensation Stock subscription receivable Accumulated other comprehensive income Statutory reserve Retained earnings Total equity Balance as of July 1, 2007 100,000 $ 100 28,662,114 $ 28,662 $ 1,151,049 $ (236,250 ) $ - $ 168,372 $ 155,661 $ 1,406,896 $ 2,674,490 Compensation expense related to stock options - 258,020 (106,433 ) - 151,587 Issuance of common stock upon exercise of stock options - - 2,000,000 2,000 763,000 - (765,000 ) - Rent expense for office maintained by a major shareholder, non-cash - 6,349 - 6,349 Amortization of deferred compensation - 63,750 - 63,750 Net loss for the period - (77,175 ) (77,175 ) Foreign currency translation adjustment - 35,827 - - 35,827 Balance as of September 30, 2007 100,000 $ 100 30,662,114 $ 30,662 $ 2,178,418 $ (278,933 ) $ (765,000 ) $ 204,199 $ 155,661 $ 1,329,721 $ 2,854,828 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended June 30, 2007. NOTE 2 ORGANIZATION AND BUSINESS BACKGROUND Environment Ecology Holding Company of China (the “Company”) was incorporated under the laws of the State of Florida on September 14, 1989 as “First New York Investments, Inc.”On November 25, 1996, the Company changed its name to“Computer Access International, Inc.” On March 31, 2005, the Company changed its name to “Dispatch Auto Parts, Inc.” On November 2, 2007, the Company further changed its name to “Environment Ecology Holding Company of China.” The Company, through its subsidiaries, mainly engages in the provision of landscape engineering service in the PRC. On November 8, 2006, the Companyentered a stock exchange transaction with Shaanxi Lv Bao Environmental Eco Industry Management Ltd. (“Lv Bao”) and the transaction was effectively completed on February 6, 2007.Lv Bao was registered as a limited liability company in the People’s Republic of China (the “PRC”) on August 11, 2006 with its principal place of business in Xian City, Shaanxi Province, the PRC.Its registered capital is Renminbi Yuan (“RMB”) 5,000,000 (equivalent to $628,773).Its principal activity was investment holding in Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”).Upon completion of the plan of exchange, Lv Bao became a wholly-owned subsidiary of the Company. On August 30, 2006, Lv Baoentered into anacquisition agreement with Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”) to transfer the aggregate equity interest of 93.57% in Li Bao at no consideration.Li Baowas registered as a limited liability company in the PRC on November 27, 2002 with a registered capital of $8,855,135 (equivalent to RMB70,000,000) and with its principal place of business in Shaanxi Province, the PRC.Its principal activity was engaged in landscape engineering service. These transactions have been accounted for as a reverse acquisition and recapitalization of the Company, through a wholly-owned subsidiary, Lv Bao, whereby Li Bao is deemed to be the ultimate accounting acquirer (legal acquiree) and the Company to be the ultimate accounting acquiree (legal acquirer).The accompanying consolidated financial statements are in substance those of Li Bao, with the assets and liabilities, and revenues and expenses, of the Company and Lv Bao being included effective from the date of stock exchange transaction.The Company is deemed to be a continuation of the business of Li Bao.Accordingly, the accompanying consolidated financial statements include the following: (1) the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; (2) the financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of stock exchange transaction. The Company, Lv Bao and Li Bao are hereinafter referred to as (the “Company”). 9 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 3SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the periods reported. Actual results may differ from these estimates. l Basis of consolidation The consolidated financial statements include the financial statements of the Company, Lv Bao and Li Bao. All significant inter-company balances and transactions within the Companyhave been eliminated upon consolidation. l Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectibility is probable. The Company assesses collectibility based upon our clients’ financial condition and prior payment history, as well as our performance under the contract.The Company recognizes these revenues in the period that the service is provided. (a)Contract revenue The Company applies the percentage-of-completion method under SOP 81-1 “Accounting for Performance of Construction-Type and Production-Type Contracts”, to recognize revenues for landscape design and engineering projects that require significant modification or customization subject to the customers. The Company records a provision in those instances in which the Company believe a contract will probably generate a net loss and the Company can reasonably estimate this loss.If the Company cannot reasonably estimate the loss, the Company limits the amount of revenue that the Company recognizes to the costs the Company has incurred, until the Company can estimate the total loss. Advance payments from customers and amounts billed to clients in excess of revenue recognized are recorded as receipt in advance. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Cost of revenue Cost of revenue primarily includes purchase of raw materials, sub-contracting charges and direct overhead. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. 10 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Billed and unbilled accounts receivable and allowance for doubtful accounts The Company generally bills its customers under its long term contracts pursuant to billing schedules contained in the contracts or, upon completion of agreed milestones or deliveries, with each milestone or delivery typically having a value specified in the contract. An allowance for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of September 30, 2007, an allowance for doubtful accounts $105,739 wasrequired. Unbilled accounts receivable comprise principally amounts of revenue recognized on contracts for which invoices have not been issued. It is expected that all unbilled accounts receivable balances will be billed in the next twelve months. l Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any.Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Leasehold improvement 10 years 5% Plant and machinery 10 years 5% Motor vehicles 10 years 5% Office equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. l Valuation of long-lived assets Long-lived assets primarily include property, plant and equipment. In accordance with SFASNo.144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company periodically reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives are no longer appropriate. Each impairment test is based on a comparison of the undiscounted cash flows to the recorded value of the asset. If impairment is indicated, the asset is written down to its estimated fair value based on a discounted cash flow analysis. Determining the fair value of long-lived assets includes significant judgment by management, and different judgments could yield different results. There has been no impairment as of September 30, 2007. l Comprehensive income SFAS No.130, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during the periodfrom non-owner sources. Accumulated comprehensive income, as presented in the accompanying consolidated statement of stockholders’ equity consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. l Income taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods.”The Company has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company’s fiscal year to the Company’s best current estimate.The estimated annual effective tax rate is applied to the year-to-date ordinary income at the end of the interim period. The Company accounts for income tax using SFAS No. 109 “Accounting for Income Taxes”, which requires the asset and liability approach for financial accounting and reporting for income taxes. Under this approach, deferred income taxes are provided for the estimated future tax effects attributable to temporary differences between financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from loss carry-forwards and provisions, if any.
